Exhibit 10.3




2007 LONG-TERM STOCK INCENTIVE PLAN




1.

Purposes.







The purposes of the 2007 Long-Term Stock Incentive Plan are to advance the
interests of Sequa Corporation, a Delaware corporation (the “Company”) and its
stockholders by providing a means to attract, retain, and motivate employees of
the Company, its subsidiaries and affiliates upon whose judgment, initiative and
efforts the continued success, growth and development of the Company is
dependent.




2.

Definitions.




For purposes of the Plan, the following terms shall be defined as set forth
below:

(a)

“Affiliate” means any entity other than the Company and its Subsidiaries that is
designated by the Board or the Committee as a participating employer under the
Plan; provided that, the Company directly or indirectly owns at least 51% of the
combined voting power of all classes of stock of such entity or at least 51% of
the ownership interests in such entity.

(b)

“Award” means any Option, SAR, Performance Share, Performance Unit, Restricted
Share, Restricted Share Unit, or Other Share-Based Award granted to an Eligible
Person under the Plan.

(c)

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing an Award.

(d)

“Beneficiary” means the person, persons, trust or trusts which have been
designated by the Eligible Person in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Person, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.

(e)

“Board” means the Board of Directors of the Company.

(f)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 References to any provision of the Code shall be deemed to include successor
provisions thereto and regulations thereunder.

(g)

“Committee” means the Compensation Committee of the Board, or such other Board
committee as may be designated by the Board to administer the Plan; provided,
however, that, unless otherwise determined by the Board, the Committee shall
consist of two or more directors of the Company, each of whom is (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
to the extent applicable, (ii) an “outside director” within the meaning of
Section 162(m) of the Code, to the extent applicable and (iii) independent under
the rules of the principal stock exchange on which the Shares are listed;
provided, further, that the mere fact that the Committee shall fail to qualify
under any of the foregoing requirements shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan.

(h)

“Company” means Sequa Corporation, a corporation organized under the laws of
Delaware, or any successor corporation.

(i)

[Intentionally omitted.]

(j)

“Effective Date” means May 3, 2007, which is the date on which the Plan was
approved by the Company’s stockholders.

(k)

“Eligible Person” means an employee of the Company, a Subsidiary or an
Affiliate, including any director who is an employee, to the Company, a
Subsidiary or an Affiliate.  Notwithstanding any provisions of this Plan to the
contrary, an Award may be granted to an employee in connection with his or her
hiring or retention prior to the date the employee first performs services for
the Company, a Subsidiary or an Affiliate; provided, however, that any such
Award shall not become vested or exercisable prior to the date the employee
first performs such services.

(l)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.  References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.

(m)

“Fair Market Value” means, with respect to Shares or other property, the fair
market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Committee.  If the
Shares are listed on any established stock exchange or a national market system,
unless otherwise determined by the Committee in good faith, the Fair Market
Value of a Share shall mean the closing price of the Share on the date on which
it is to be valued hereunder (or, if the Shares were not traded on that day, the
next preceding day that the Shares were traded) on the principal exchange on
which the Shares are traded, as such prices are officially quoted on such
exchange.

(n)

“ISO” means any option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(o)

“NQSO” means any Option that is not an ISO (i.e., a non-qualified stock option).

(p)

“Option” means a right, granted under Section 5(b), to purchase Shares.

(q)

“Other Share-Based Award” means a right, granted under Section 5(g), that
relates to or is valued by reference to Shares.

(r)

“Participant” means an Eligible Person who has been granted an Award under the
Plan.

(s)

“Performance Share” means a performance share granted under Section 5(d).

(t)

“Performance Unit” means a performance unit granted under Section 5(d).

(u)

“Plan” means this 2007 Long-Term Stock Incentive Plan.

(v)

“Prior Plan” means the Amended and Restated 1998 Key Employee Stock Option Plan.

(w)

“Prior Plan Award” means an award under the Prior Plan which remains outstanding
after the Effective Date.

(x)

“Restricted Shares” means an Award of Shares under Section 5(e) that may be
subject to certain restrictions and to a risk of forfeiture.

(y)

“Restricted Share Unit” means a right, granted under Section 5(f), to receive
Shares or cash at the end of a specified deferral period.

(z)

“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable to
the Plan and Participants, promulgated by the Securities and Exchange Commission
under Section 16 of the Exchange Act.

(aa)

“SAR” or “Share Appreciation Right” means the right, granted under Section 5(c),
to be paid an amount measured by the difference between the exercise price of
the right and the Fair Market Value of Shares on the date of exercise of the
right, with payment to be made in cash, Shares or property as specified in the
Award or determined by the Committee.

(bb)

“Shares” means the Class A common stock, no par value, of the Company, and such
other securities as may be substituted for Shares pursuant to Section 4(c)
hereof.

(cc)

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns shares possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

(dd)

“Termination of Service” means the termination of the Participant’s employment
or consulting services with the Company, its Subsidiaries and its Affiliates, as
the case may be.  A Participant employed by a Subsidiary of the Company or one
of its Affiliates shall also be deemed to incur a Termination of Service if the
Subsidiary of the Company or Affiliate ceases to be such a Subsidiary or an
Affiliate, as the case may be, and the Participant does not immediately
thereafter become an employee of the Company, another Subsidiary of the Company
or an Affiliate.  Temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered a Termination of Service.  




3.

Administration.




(a)

Authority of the Committee.  The Plan shall be administered by the Committee,
and the Committee shall have full and final authority to take the following
actions, in each case subject to and consistent with the provisions of the Plan:

(i)

to select Eligible Persons to whom Awards may be granted;

(ii)

to designate Affiliates;

(iii)

to determine the type or types of Awards to be granted to each Eligible Person;

(iv)

to determine the type and number of Awards to be granted, the number of Shares
to which an Award may relate, the terms and conditions of any Award granted
under the Plan (including, but not limited to, any exercise price, grant price
or purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waiver or accelerations thereof,
and waivers of performance conditions relating to an Award, based in each case
on such considerations as the Committee shall determine), and all other matters
to be determined in connection with an Award;

(v)

to determine whether, to what extent, and under what circumstances an Award may
be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited,
exchanged, or surrendered;

(vi)

to determine whether, to what extent, and under what circumstances cash, Shares,
other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Eligible Person;

(vii)

to determine whether, to what extent, and under what circumstances any cash,
Shares, other Awards, or other property payable on a deferred basis will be
adjusted for interest or earnings equivalents and, if so, the basis for
determining such equivalents;

(viii)

to prescribe the form of each Award Agreement, which need not be identical for
each Eligible Person;

(ix)

to adopt, amend, suspend, waive, and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(x)

to correct any defect or supply any omission or reconcile any inconsistency in
the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;

(xi)

to accelerate the exercisability or vesting of all or any portion of any Award
or to extend the period during which an Award is exercisable; and

(xii)

to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

(b)

Manner of Exercise of Committee Authority.  The Committee shall have sole
discretion in exercising its authority under the Plan.  Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Affiliates, Eligible Persons,
any person claiming any rights under the Plan from or through any Eligible
Person, and shareholders.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to officers or managers of the Company or any Subsidiary or Affiliate the
authority, subject to such terms as the Committee shall determine, to perform
administrative functions and, with respect to Awards granted to persons not
subject to Section 16 of the Exchange Act, to perform such other functions as
the Committee may determine, to the extent permitted under Rule 16b-3 (if
applicable) and applicable law.

(c)

Limitation of Liability.  Each member of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him or
her by any officer or other employee of the Company or any Subsidiary or
Affiliate, the Company’s independent certified public accountants, or other
professional retained by the Company to assist in the administration of the
Plan.  No member of the Committee, nor any officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

(d)

Limitation on Committee’s Discretion under Internal Revenue Code Section 162(m).
 Anything in this Plan to the contrary notwithstanding, in the case of any Award
which is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code, unless the Award Agreement
specifically provides otherwise, the Committee shall have no discretion to
increase the amount of compensation payable under the Award to the extent such
an increase would cause the Award to lose its qualification as such
performance-based compensation.

(e)

Limitation on Committee’s Authority under Internal Revnue Code Section 409A.
 Anything in this Plan to the contrary notwithstanding, the Committee’s
authority to modify outstanding Awards shall be limited to the extent necessary
so that the existence of such authority does not (i) cause an Award that is not
otherwise deferred compensation subject to Section 409A of the Code to become
deferred compensation subject to Section 409A of the Code or (ii) cause an Award
that is otherwise deferred compensation subject to Section 409A of the Code to
fail to meet the requirements prescribed by Section 409A of the Code.

(f)

Quorum, Acts of Committee.  A majority of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by all of the members,
shall be acts of the Committee.

(g)

No Option or SAR Repricing Without Shareholder Approval.  Except as provided in
the first sentence of Section 4(c) hereof relating to certain antidilution
adjustments, unless the approval of stockholders of the Company is obtained, (i)
Options and SARs issued under the Plan shall not be amended to lower their
exercise price, (ii) Options and SARs issued under the Plan will not be
exchanged for other Options or SARs with lower exercise prices, and (iii)
Options and SARs issued under the Plan with an exercise price per Share in
excess of the then Fair Market Value of a Share shall not be exchanged for cash
or another Award.




4.

Shares Subject to the Plan.




(a)

Subject to adjustment as provided in Section 4(c) hereof, the total number of
Shares reserved for grant in connection with Awards under the Plan shall be
735,000 which includes such number of Shares as may be available for grant under
the Prior Plan on the Effective Date.  No Award may be granted under the Plan if
the number of Shares to which such Award relates, when added to the number of
Shares previously granted under the Plan, exceeds the number of Shares reserved
under the preceding sentence.  If any Awards under the Plan or any Prior Plan
Awards are forfeited, canceled, terminated, exchanged or surrendered or such
Award under the Plan or Prior Plan Award is settled in cash or otherwise
terminates without a distribution of Shares to the Participant, any Shares
counted against the number of Shares reserved and available under the Plan with
respect to such Award under the Plan or Prior Plan Award shall, to the extent of
any such forfeiture, settlement, termination, cancellation, exchange or
surrender, again be available for Awards under the Plan.  Upon the exercise of
any Award granted in tandem with any other Awards, such related Awards shall be
canceled to the extent of the number of Shares as to which the Award is
exercised.  No additional grants shall be made under the Prior Plan on or after
the Effective Date.

(i)

Any shares granted as Awards shall be counted against the number of Shares
reserved and available in Section 4(a) above as one (1) Share for each one
(1) Share granted, regardless of the number of actual Shares issued in
settlement of Award at the time of exercise.  

(ii)

Awards granted by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines shall not reduce the Shares authorized for
grant under the Plan or authorized for grant to a Participant in any calendar
year.  Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employees or
directors of the Company prior to such acquisition or combination.

(b)

Subject to adjustment as provided in Section 4(c) hereof, (i) the maximum number
of Shares with respect to which Options or SARs may be granted during any 36
consecutive month period to any Eligible Person under this Plan shall be 200,000
Shares, (ii) the maximum number of Shares reserved for issuance in connection
with ISOs shall be limited to 500,000 Shares, and (iii) with respect to
Share-based Awards other than Stock Options and SARs intended to qualify as
performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Code, the maximum number of Shares that may be granted during any 36 consecutive
month period to any Eligible Person under this Plan shall be 200,000 Shares or
the equivalent thereof.

(c)

In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, extraordinary
distribution or other similar corporate transaction or event, affects the Shares
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Eligible Persons under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and
shall, in such manner as it may deem equitable, (i) adjust any or all of (x) the
number and kind of shares which may thereafter be issued under the Plan, (y) the
number and kind of shares, other securities or other consideration issued or
issuable in respect of outstanding Awards, and (z) the exercise price, grant
price or purchase price relating to any Award, or (ii) provide for a
distribution of cash or property in respect of any Award; provided, however, in
each case that, with respect to ISOs, such adjustment shall be made in
accordance with Section 424(a) of the Code, unless the Committee determines
otherwise; and provided further, that no adjustment shall be made pursuant to
this Section 4(c) that causes any Award that is not otherwise deferred
compensation subject to Section 409A of the Code to become deferred compensation
subject to Section 409A of the Code.  In addition, the Committee is authorized
to make adjustments in the terms and conditions of, and the criteria and
performance objectives included in, Awards in recognition of unusual or
non-recurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any Subsidiary or Affiliate or the
financial statements of the Company or any Subsidiary or Affiliate, or in
response to changes in applicable laws, regulations, or accounting principles;
provided, however, that, in the case of an Award which is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, such authority shall be subject to Section 3(d) hereof.

(d)

Any Shares distributed pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares or treasury Shares including Shares acquired by
purchase in the open market or in private transactions.




5.

Specific Terms of Awards.




(a)

General.  Awards may be granted on the terms and conditions set forth in this
Section 5.  In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 9(d)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms regarding forfeiture of
Awards or continued exercisability of Awards in the event of termination of
employment by the Eligible Person.

(b)

Options.  The Committee is authorized to grant Options, which may be NQSOs or
ISOs, to Eligible Persons on the following terms and conditions:

(i)

Exercise Price.  The exercise price per Share purchasable under an Option shall
be determined by the Committee; provided, however, that the exercise price per
share of an Option shall not be less than the Fair Market Value of a Share on
the date of grant of the Option.  The Committee may, without limitation, set an
exercise price that is based upon achievement of performance criteria if deemed
appropriate by the Committee.

(ii)

Option Term.  The term of each Option shall be determined by the Committee;
provided, however, that such term shall not be longer than ten years from the
date of grant of the Option, except in the event of death or disability.

(iii)

Time and Method of Exercise.  The Committee shall determine at the date of grant
or thereafter the time or times at which an Option may be exercised in whole or
in part (including, without limitation, upon achievement of performance criteria
if deemed appropriate by the Committee), the methods by which such exercise
price may be paid or deemed to be paid, the form of such payment (including,
without limitation, cash, Shares, notes or other property), and the methods by
which Shares will be delivered or deemed to be delivered to Eligible Persons.

(iv)

ISOs.  The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Section 422 of the Code, including but not limited to the
requirement that the ISO shall be granted within ten years from the earlier of
the date of adoption or shareholder approval of the Plan.  ISOs may only be
granted to employees of the Company or a Subsidiary.

(c)

SARs.  The Committee is authorized to grant SARs (Share Appreciation Rights) to
Eligible Persons on the following terms and conditions:

(i)

Right to Payment.  A SAR shall confer on the Eligible Person to whom it is
granted a right to receive with respect to each Share subject thereto, upon
exercise thereof, the excess of (1) the Fair Market Value of one Share on the
date of exercise over (2) the exercise price per Share of the SAR, as determined
by the Committee as of the date of grant of the SAR (which shall not be less
than the Fair Market Value per Share on the date of grant of the SAR and, in the
case of a SAR granted in tandem with an Option, shall be equal to the exercise
price of the underlying Option).

(ii)

Other Terms.  The Committee shall determine, at the time of grant, the time or
times at which a SAR may be exercised in whole or in part (which shall not be
more than ten years after the date of grant of the SAR except in the event of
death or disability), the method of exercise, method of settlement, form of
consideration payable in settlement, method by which Shares will be delivered or
deemed to be delivered to Eligible Persons, whether or not a SAR shall be in
tandem with any other Award, and any other terms and conditions of any SAR.
 Unless the Committee determines otherwise, a SAR (1) granted in tandem with an
NQSO may be granted at the time of grant of the related NQSO or at any time
thereafter (but a tandem SAR may be granted after the grant date of the related
NQSO only if the grant of the tandem SAR would not cause the related option to
constitute deferred compensation subject to Section 409A of the Code) and
(2) granted in tandem with an ISO may only be granted at the time of grant of
the related ISO.

(d)

Performance Shares and Performance Units.  The Committee is authorized to grant
Performance Shares and Performance Units to Eligible Persons on the following
terms and conditions:

(i)

Performance Period and Criteria.  The Committee shall determine a performance
period (the “Performance Period”) of one or more years or other periods and
shall determine the performance objectives for grants of Performance Shares and
Performance Units.  Performance objectives may vary from Eligible Person to
Eligible Person and shall be based upon one or more of the performance criteria
set forth in Section 7(a)(ii) hereof as the Committee may deem appropriate.  The
performance objectives may be determined by reference to the performance of the
Company, or of a Subsidiary or Affiliate, or of a division or unit of any of the
foregoing.  Performance Periods may overlap and Eligible Persons may participate
simultaneously with respect to Performance Shares and Performance Units for
which different Performance Periods are prescribed.

(ii)

Award Value.  At the beginning of a Performance Period, the Committee shall
determine for each Eligible Person or group of Eligible Persons with respect to
that Performance Period the range of number of Shares, if any, in the case of
Performance Shares, and the range of dollar values, if any, in the case of
Performance Units, which may be fixed or may vary in accordance with such
performance or other criteria specified by the Committee, which shall be paid to
an Eligible Person as an Award if the relevant measure of Company performance
for the Performance Period is met.

(iii)

Significant Events.  If during the course of a Performance Period there shall
occur significant events as determined by the Committee which the Committee
expects to have a substantial effect on a performance objective during such
period, the Committee may revise such objective; provided, however, that, in the
case of an Award which is intended to qualify as “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, such
authority shall be subject to Section 3(d) hereof.

(iv)

Forfeiture.  Except as otherwise determined by the Committee, at the date of
grant or thereafter, upon Termination of Service during the applicable
Performance Period, Performance Shares and Performance Units for which the
Performance Period was prescribed shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in an individual case, that restrictions or forfeiture conditions
relating to Performance Shares and Performance Units will be waived in whole or
in part in the event of Termination of Service resulting from specified causes,
and the Committee may in other cases waive in whole or in part the forfeiture of
Performance Shares and Performance Units.

(v)

Payment.  Each Performance Share or Performance Unit may be paid in whole
Shares, or cash, or a combination of Shares and cash either as a lump sum
payment or in installments, all as the Committee shall determine, at the time of
grant of the Performance Share or Performance Unit or otherwise, commencing as
soon as practicable after the end of the relevant Performance Period.

(e)

Restricted Shares.  The Committee is authorized to grant Restricted Shares to
Eligible Persons on the following terms and conditions:

(i)

Issuance and Restrictions.  Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), in such installments, or otherwise, as the
Committee may determine.  Except to the extent restricted under the Award
Agreement relating to the Restricted Shares, an Eligible Person granted
Restricted Shares shall have all of the rights of a shareholder including,
without limitation, the right to vote Restricted Shares and the right to receive
dividends thereon.

(ii)

Forfeiture.  Except as otherwise determined by the Committee, at the date of
grant or thereafter, upon Termination of Service during the applicable
restriction period, Restricted Shares and any accrued but unpaid dividends (and
any accrued but unpaid interest or earnings equivalents thereon) that are at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Shares will be waived in whole or in part in the event of
Termination of Service resulting from specified causes, and the Committee may in
other cases waive in whole or in part the forfeiture of Restricted Shares.

(iii)

Certificates for Shares.  Restricted Shares granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Shares are registered in the name of the Eligible
Person, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, and,
unless otherwise determined by the Committee, the Company shall retain physical
possession of the certificate and the Participant shall deliver a stock power to
the Company, endorsed in blank, relating to the Restricted Shares.

(iv)

Dividends.  Dividends paid on Restricted Shares shall be either paid at the
dividend payment date, or deferred (with or without the crediting of interest or
earnings equivalents thereon as determined by the Committee) for payment to such
date as determined by the Committee, in cash or in restricted or unrestricted
Shares having a Fair Market Value equal to the amount of such dividends;
provided, however, that any such dividends (and any interest or earnings
equivalents credited thereon) shall be subject to forfeiture upon such
conditions, if any, as the Committee may specify.  Unless otherwise determined
by the Committee, Shares distributed in connection with a Share split or
dividend in Shares, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Shares with respect to which such Shares or other property has been
distributed.

(f)

Restricted Share Units.  The Committee is authorized to grant Restricted Share
Units to Eligible Persons on the following terms and conditions:

(i)

Award and Restrictions.  Delivery of Shares or cash, as the case may be, will
occur upon expiration of the deferral period specified for Restricted Share
Units by the Committee (or, if permitted by the Committee, as elected by the
Eligible Person).  In addition, Restricted Share Units shall be subject to such
restrictions as the Committee may impose, if any (including, without limitation,
the achievement of performance criteria if deemed appropriate by the Committee),
at the date of grant or thereafter, which restrictions may lapse at the
expiration of the deferral period or at earlier or later specified times,
separately or in combination, in installments or otherwise, as the Committee may
determine.

(ii)

Forfeiture.  Except as otherwise determined by the Committee at date of grant or
thereafter, upon Termination of Service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
Agreement evidencing the Restricted Share Units), or upon failure to satisfy any
other conditions precedent to the delivery of Shares or cash to which such
Restricted Share Units relate, all Restricted Share Units that are at that time
subject to deferral or restriction shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Share Units will be waived in whole or in part in the
event of Termination of Service resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Share Units.

(iii)

dividend equivalents.  Unless otherwise determined by the Committee at date of
grant, Dividend Equivalents on the specified number of Shares covered by a
Restricted Share Unit shall be either (A) paid with respect to such Restricted
Share Unit at the dividend payment date in cash or in restricted or unrestricted
Shares having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Restricted Share Unit and the amount or value
thereof automatically deemed reinvested in additional Restricted Share Units or
other Awards, as the Committee shall determine or permit the Participant to
elect.

(g)

Other Share-Based Awards.  The Committee is authorized, subject to limitations
under applicable law, to grant to Eligible Persons such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation,
unrestricted shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights for Shares, Awards with value and payment contingent
upon performance of the Company or any other factors designated by the
Committee, and Awards valued by reference to the performance of specified
Subsidiaries or Affiliates.  The Committee shall determine the terms and
conditions of such Awards at date of grant or thereafter.  Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 5(g) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Shares,
notes or other property, as the Committee shall determine.  Cash awards, as an
element of or supplement to any other Award under the Plan, shall also be
authorized pursuant to this Section 5(g).




6.

Certain Provisions Applicable to Awards.




(a)

Stand-Alone, Additional, Tandem and Substitute Awards.  Awards granted under the
Plan may, in the discretion of the Committee, be granted to Eligible Persons
either alone or in addition to, in tandem with, or in exchange or substitution
for, any other Award granted under the Plan or any award granted under any other
plan or agreement of the Company, any Subsidiary or Affiliate, or any business
entity to be acquired by the Company or a Subsidiary or Affiliate, or any other
right of an Eligible Person to receive payment from the Company or any
Subsidiary or Affiliate.  Awards may be granted in addition to or in tandem with
such other Awards or awards, and may be granted either as of the same time as or
as of a different time from the grant of such other Awards or awards.  The per
Share exercise price of any Option, or grant price of any SAR, which is granted
in connection with the substitution of awards granted under any other plan or
agreement of the Company or any Subsidiary or Affiliate or any business entity
to be acquired by the Company or any Subsidiary or Affiliate, shall be
determined by the Committee, in its discretion.

(b)

Terms of Awards.  The term of each Award granted to an Eligible Person shall be
for such period as may be determined by the Committee (subject to the term
restrictions for Options and SARs set forth in Sections 5(b) and 5(c),
respectively).

(c)

Form of Payment Under Awards.  Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Shares, notes, or other property, and may
be made in a single payment or transfer, in installments, or on a deferred
basis.  The Committee may make rules relating to installment or deferred
payments with respect to Awards, including the rate of interest or earnings
equivalents to be credited with respect to such payments, and the Committee may
require deferral of payment under an Award if, in the sole judgment of the
Committee, it may be necessary in order to avoid nondeductibility of the payment
under Section 162(m) of the Code.

(d)

Nontransferability.  Unless otherwise set forth by the Committee in an Award
Agreement, Awards shall not be transferable by an Eligible Person except by will
or the laws of descent and distribution (except pursuant to a Beneficiary
designation) and shall be exercisable during the lifetime of an Eligible Person
only by such Eligible Person or his or her guardian or legal representative.  In
no event, however, may any transfer of an Award be made for consideration.  An
Eligible Person’s rights under the Plan may not be pledged, mortgaged,
hypothecated, or otherwise encumbered, and shall not be subject to claims of the
Eligible Person’s creditors.




7.

Performance Awards.




(a)

Performance Awards Granted to Covered Employees.  If the Committee determines
that an Award (other than an Option or SAR) to be granted to an Eligible Person
should qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, the grant, vesting, exercise and/or settlement of
such Award (each, a “Performance Award”) shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this
Section 7(a).

(i)

Performance Goals Generally.  The performance goals for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(a).  The performance goals shall be objective and
shall otherwise meet the requirements of Section 162(m) of the Code and
regulations thereunder (including Treasury Regulation 1.162-27 and successor
regulations thereto), including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.”  The Committee may determine that such
Performance Awards shall be granted, vested, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, vesting, exercise and/or
settlement of such Performance Awards.  Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

(ii)

Business Criteria.  One or more of the following business criteria for the
Company and/or for specified Subsidiaries or Affiliates or divisions or other
business units or lines of business of the Company shall be used by the
Committee in establishing performance goals for such Performance Awards:  (1)
total stockholder return, (2) earnings, (3) earnings per share, (4) sales
growth, (5) earnings before interest, taxes and depreciation and amortization,
(6) operating income, (7) net income, (8) pro forma net income, (9) return on
stockholders’ equity, (10) return on designated assets, (11) net asset value,
(12) economic value added, (13) revenues, (14) expenses, (15) operating profit
margin, (16) operating cash flow, (17) cash flow per share, (18) productivity
growth, (19) stock price performance, (20) return on investment, and (21) net
profit margin.  The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.  

(iii)

Performance Period; Timing for Establishing Performance Goals; Per-Person Limit.
 Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period, as specified by the Committee.  A
performance goal shall be established not later than the earlier of (A) 90 days
after the beginning of any performance period applicable to such Performance
Award or (B) the date on which 25% of such performance period has elapsed.  In
all cases, the maximum Performance Award of any Participant shall be subject to
the limitation set forth in Section 4(b) or 7(a)(v), as applicable.

(iv)

Settlement of Performance Awards; Other Terms.  Settlement of such Performance
Awards shall be in cash, Shares, other Awards or other property, in the
discretion of the Committee.  The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to
the Participant in respect of a Performance Award subject to this Section 7(a).
 Any settlement which changes the form of payment from that originally specified
shall be implemented in a manner such that the Performance Award and other
related Awards do not, solely for that reason, fail to qualify as “
performance-based compensation” for purposes of Section 162(m) of the Code.  The
Committee shall specify the circumstances in which such Performance Awards shall
 be paid or forfeited in the event of Termination of Service of the Participant
or other event (including a Change of Control) prior to the end of a performance
period or settlement of such Performance Awards.

(v)

Maximum Annual Cash Award.  The maximum amount payable upon settlement of a
cash-based Performance Award granted under this Plan for any calendar year to
any Eligible Person shall not exceed $1,000,000.

(b)

Written Determinations.  Determinations by the Committee as to the establishment
of performance goals for Performance Awards, the amount potentially payable in
respect of Performance Awards, the level of actual achievement of the specified
performance goals relating to Performance Awards and the amount of any final
Performance Award shall be recorded in writing.  Specifically, the Committee
shall certify in writing, in a manner conforming to applicable regulations under
Section 162(m) of the Code, prior to settlement of each such Award, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.




8.

Change of Control Provisions.




(a)

Acceleration of Exercisability and Lapse of Restrictions.  In the event of a
Change of Control, the following acceleration provisions shall apply unless
otherwise provided by the Committee at the time of the Award grant:

All outstanding Awards pursuant to which the Participant may have rights the
exercise of which is restricted or limited, shall become fully exercisable at
the time of the Change of Control.  Unless the right to lapse of restrictions or
limitations is waived or deferred by a Participant prior to such lapse, all
restrictions or limitations (including risks of forfeiture and deferrals) on
outstanding Awards subject to restrictions or limitations under the Plan shall
lapse, and all performance criteria and other conditions to payment of Awards
under which payments of cash, Shares or other property are subject to conditions
shall be deemed to be achieved or fulfilled and shall be waived by the Company
at the time of the Change of Control.

(b)

Definitions of Certain Terms.  For purposes of this Section 8, the following
definitions, in addition to those set forth in Section 2, shall apply:

(i)

“Change of Control” means and shall be deemed to have occurred if:

(a)

any person (within the meaning of the Exchange Act), other than the Company or a
Related Party, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of Voting Securities
representing 33 1/3 percent or more of the total voting power of all the
then-outstanding Voting Securities; or

(b)

the individuals who, as of the effective date of the Plan, constitute the Board,
together with those who first become directors subsequent to such date and whose
recommendation, election or nomination for election to the Board was approved by
a vote of at least a majority of the directors then still in office who either
were directors as of the effective date of the Plan or whose recommendation,
election or nomination for election was previously so approved (the “Continuing
Directors”), cease for any reason to constitute a majority of the members of the
Board; or

(c)

a merger, consolidation, recapitalization or reorganization of the Company or a
Subsidiary, reverse split of any class of Voting Securities, or an acquisition
of securities or assets by the Company or a Subsidiary is consummated, other
than (I) any such transaction in which the holders of outstanding Voting
Securities immediately prior to the transaction receive or retain, with respect
to such Voting Securities, voting securities of the surviving or transferee
entity representing more than 50 percent of the total voting power outstanding
immediately after such transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction, or (II) any such transaction which would result in a
Related Party beneficially owning more than 50 percent of the voting securities
of the surviving entity outstanding immediately after such transaction; or

(d)

the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets other than any such transaction which
would result in a Related Party owning or acquiring more than 50 percent of the
assets owned by the Company immediately prior to the transaction.

Notwithstanding the foregoing, in the case of an Award that constitutes deferred
compensation subject to Section 409A of the Code, the definition of “Change of
Control” set forth above shall not apply, and the term “Change of Control” shall
instead mean a “change in the ownership or effective control” of the Company or
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Section 409A(a)(2)(A)(v) of the Code and the regulations and
guidance issued thereunder, but only to the extent this substitute definition is
necessary in order for the Award to comply with the requirements prescribed by
Section 409A of the Code.

(ii)

“Related Party” means (a) a majority-owned subsidiary of the Company; (b) an
employee or group of employees of the Company or any majority-owned subsidiary
of the Company; (c) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any majority-owned subsidiary of the
Company; (d) a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportion as their ownership of Voting
Securities, or (e) the “Alexander Stockholders”, collectively defined as the
spouse of Norman E. Alexander (“Alexander”), any descendant of Alexander or the
spouse of any descendant, the estate of Alexander, or any trust or other similar
arrangement for the benefit of Alexander or his spouse, any descendent of
Alexander or the spouse of any such descendant or the estate of Alexander or any
corporation or other person controlled solely by one or more of his spouse, any
descendant of Alexander or the spouse of any such descendant or the estate of
Alexander through the ownership of a majority of the outstanding voting capital
stock of such corporation or other person.

(iii)

“Voting Securities” means any securities of the Company which carry the right to
vote generally in the election of directors.




9.

General Provisions.




(a)

Compliance with Legal and Trading Requirements.  The Plan, the granting and
exercising of Awards thereunder, and the other obligations of the Company under
the Plan and any Award Agreement, shall be subject to all applicable federal,
state and foreign laws, rules and regulations, and to such approvals by any
stock exchange and any regulatory or governmental agency as may be required.
 The Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of such stock exchange or market system listing
or registration or qualification of such Shares or any required action under any
state, federal or foreign law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations.  No provisions of the Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal, state or foreign law.
 The Shares issued under the Plan may be subject to such other restrictions on
transfer as determined by the Committee.

(b)

No Right to Continued Employment or Service.  Neither the Plan nor any action
taken thereunder shall be construed as giving any employee or director the right
to be retained in the employ or service of the Company or any of its
Subsidiaries or Affiliates, nor shall it interfere in any way with the right of
the Company or any of its Subsidiaries or Affiliates to terminate any employee’s
or director’s employment or service at any time.

(c)

Taxes.  The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Shares, or any payroll or other payment to an
Eligible Person, amounts of withholding and other taxes due in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Eligible Persons to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award.  This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Person’s tax obligations;
provided, however, that the amount of tax withholding to be satisfied by
withholding Shares shall be limited to the minimum amount of taxes, including
employment taxes, required to be withheld under applicable federal, state and
local law.

(d)

Changes to the Plan and Awards.  The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders of the Company or
Participants, except that any such amendment or alteration shall be subject to
the approval of the Company’s stockholders (i) to the extent such stockholder
approval is required under the rules of any stock exchange or automated
quotation system on which the Shares may be listed or quoted, (ii) to the extent
stockholder approval is required by Section 3(g), (iii) as it applies to ISOs,
to the extent such stockholder approval is required under Section 422 of the
Code or (iv) as it applies to Awards intended to qualify as performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code, to the
extent such stockholder approval is required to preserve the qualification of
the Award as performance-based compensation; provided, however, that, without
the consent of an affected Participant, no amendment, alteration, suspension,
discontinuation, or termination of the Plan may materially and adversely affect
the rights of such Participant under any Award theretofore granted to him or
her.  The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retrospectively; provided, however, that, without the
consent of a Participant, no amendment, alteration, suspension, discontinuation
or termination of any Award may materially and adversely affect the rights of
such Participant under any Award theretofore granted to him or her.

(e)

No Rights to Awards; No Shareholder Rights.  No Eligible Person or employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons and employees.  No
Award shall confer on any Eligible Person any of the rights of a shareholder of
the Company unless and until Shares are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.

(f)

Unfunded Status of Awards.  The Plan is intended to constitute an “unfunded”
plan for incentive compensation.  With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
shall give any such Participant any rights that are greater than those of a
general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.

(g)

Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(h)

Not Compensation for Benefit Plans.  No Award payable under this Plan shall be
deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company for the benefit of its
employees or directors unless the applicable plan or the Company specifically
provides otherwise.

(i)

No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award.  The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

(j)

Governing Law.  The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of Delaware without giving effect to
principles of conflict of laws.

(k)

Effective Date; Plan Termination.  The Plan shall become effective as of the
Effective Date.  The Plan shall terminate as to future awards on the date which
is ten (10) years after the Effective Date.

(l)

Internal Revenue Code Section 409A.  It is intended that the Plan and Awards
issued thereunder will comply with Section 409A of the Code (and any regulations
and guidelines issued thereunder) to the extent the Awards are subject thereto,
and the Plan and such Awards shall be interpreted on a basis consistent with
such intent.  The Plan and any Award Agreements issued thereunder may be amended
in any respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with Section 409A of the Code.

(m)

Foreign Employees.  The Committee may grant Awards to Eligible Persons who are
foreign nationals, who are located outside the United States, or who are
otherwise subject to (or could cause the Company to be subject to) legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Committee, be necessary or desirable to foster and
promote achievement of the purposes of the Plan, and, in furtherance of such
purposes, the Committee may make such modifications, amendments, procedures, or
subplans as may be necessary or advisable to comply with such legal or
regulatory provisions.

(n)

Titles and Headings.  The titles and headings of the sections in the Plan are
for convenience of reference only.  In the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.






